—Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about April 19, 1998, which, to the extent appealed from, denied, in part, defendant’s motion to resettle the parties’ judgment of divorce entered February 13, 1998, unanimously dismissed, without costs.
No appeal lies from the denial of a motion to resettle the decretal paragraphs of a judgment (Hatsis v Hatsis, 122 AD2d 111). Were we to consider the matter on the merits, we would affirm. The parties’ stipulation of settlement entered upon the record expressly stated, “[T]he holidays, and holiday recess schedule will be submitted with the judgment for divorce”. The schedule prepared by plaintiff wife substantially complies with the outline placed upon the record and the proposed schedule that the court directed the parties to incorporate by order dated December 19, 1997, and does not vary or contradict either the express terms of the stipulation or the intention of the parties as outlined therein. The balance of the provisions is likewise in accordance with language of the stipulation as set forth upon the record, and, accordingly, we find no merit to defendant’s arguments on appeal. Concur — Ellerin, P. J., Rosenberger, Williams, Andrias and Saxe, JJ.